Citation Nr: 1423314	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder manifested by shortness of breath, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO in his September 2012 substantive appeal (VA Form 9). As such, he was scheduled for a hearing at the RO in January 2014 and was notified of such in a December 2013 letter.  However, he failed to report for his scheduled hearing.  Therefore, the Board considers his request for a hearing to be withdrawn. 38 C.F.R. § 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from February 2004 through November 2012, which were considered by the agency of original jurisdiction (AOJ) in the most recent November 2012 supplemental statement of the case, and an April 2014 Appellate Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a lung disorder manifested by shortness of breath that is causally or etiologically related to any disease, injury, or incident in service, to include exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder manifested by shortness of breath are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans' Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the initial July 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records dated from November 1997 through November 2012 have been obtained and considered.  The Board notes that the Veteran's service personnel records are unavailable.  In this regard, the AOJ determined in a May 2010 Memorandum that all procedures to obtain such records had been followed, to include requesting such from the National Personnel Records Center (NPRC), which indicated that such either do not exist or are not at NPRC; all efforts had been exhausted; and further attempts would be futile.  Therefore, the AOJ concluded that the Veteran's service personnel records are unavailable.  The Veteran and his representative were advised of such in a May 2010 letter and provided an opportunity to submit any service personnel records he may have in his possession.  Thereafter, in a subsequent May 2010 letter, the Veteran's representative indicated that the Veteran did not have any copies of his military records.  Consequently, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
	
Additionally, the Veteran was afforded a VA examination in May 2012 in order to adjudicate his service connection claim.  Significantly, at the time of the May 2012 VA examination, no respiratory diagnosis was rendered, and the examiner addressed the Veteran's allegations of a current lung disorder.  The Board finds this examination to be adequate because the VA examiner offered an etiological opinion and based his conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the May 2012 VA examiner is sufficient to assist VA in deciding the Veteran's claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board again observes that the Veteran's service personnel records are unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that he suffers from a current lung disorder as a result of exposure to asbestos while serving in the Navy aboard the USS Cadmus.  The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel  (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b). Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

The Veteran's DD Form 214 confirms that he was stationed aboard the USS Cadmus during the course of his active duty service.  However, as noted previously, the Veteran's complete service personnel records are unavailable and, therefore, additional information regarding the Veteran's service aboard such ship, to include any possible exposure to asbestos, is not of record.  In this regard, the Veteran's representative reported that the USS Cadmus was a submarine tender that was launched in 1945 and commissioned April 23, 1946, and, as such, asbestos was used for all insulation materials.  In light of the unavailability of the Veteran's service personnel records, the Board will resolve all doubt in his favor and find that he was, in fact, at least minimally exposed to asbestos during his service aboard the USS Cadmus. 

However, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to a lung disorder.  In this regard, while he was treated in June 1954 for pharyngitis, there is no indication that he had a lung disorder at that time.  Moreover, the January 1958 separation examination revealed a normal clinical evaluation of the Veteran's lungs and chest. 

Post-service treatment records reflect complaints of shortness of breath, but no lung disorder has been diagnosed.  In this regard, the Board recognizes that the May 2012 VA examiner observed that a January 2012 record indicates that chronic obstructive pulmonary disease (COPD) was mentioned in the Veteran's "Reason for Visit/Chief Complaint;" however, the diagnosis of COPD is not addressed in the "Assessment and Plan" portion of the note and was not added to the "Problem List."  The examiner further noted that the Veteran was not on medications for a lung condition and was not on Oxygen therapy.  

The Veteran was afforded a VA examination in May 2012.  Significantly, this examination report shows that the Veteran does not currently have, nor has he ever been, diagnosed with a respiratory or lung condition.  The examiner noted the Veteran's allegations of a chronic lung condition, specifically COPD, due to exposure to asbestos onboard the USS Cadmus during his military service.  Specifically, the Veteran reported that all of the pipes were wrapped in asbestos and then tapped and painted aboard the USS Cadmus.  He indicated that there was peeling and cracking in the pain around the pipes.  He reported that he was onboard this ship for at least one year and had to sleep where the pipes were located.

The Veteran further reported that his job was to repair the ship and he was a star gage for guns, which involved measuring the lands and groves inside barrels for wear.  He also reported that he typed "dog tags" and that he did not know or remember how often he pained the pipes that were wrapped with asbestos, tape and paint.  He reported that the paint was 1/8 inch thick.  

The Veteran reported that he began having problems with shortness of breath about 25 years earlier but had not had a medical evaluation for his lungs and had not been on any medications for his breathing of lung condition.  He did report a three vessel coronary artery bypass graft (CABG) in 1993.  At the time of the examination, the Veteran reported experiencing episodes of shortness of breath when he lies down at night.  He reported that he has to sit up to get his breath for about 15 to 20 minutes and, only then, was he able to lay down again in bed.  He reportedly used three pillows under his head at night.  He indicated that he had been experiencing these symptoms for the past five to six years.  He also reported episodes of shortness of breath with activity.  Specifically, he reported that, while he enjoyed playing the guitar and singing, he had not been able to do this for the previous eight to ten years because he would get short of breath and would be unable to sing.  He also reported that if he talks for a long period, he loses his breath and does not have enough air to finish the sentence.  

The Veteran also reported having a productive cough with greenish mucous for the last 10 to 12 years which occurred during the day.  He indicated that he had felt tired since 1994.  He did not take any medication for breathing and also reported that he had not taken any antibiotics for a lung condition that he could remember.  

The examiner performed a chest X-ray on the Veteran and compared this to a previous examination in June 2011.  Significantly, no infiltrate or pleural infusion were noted, but there was minimal hyperaeration.  The examiner also performed pulmonary function testing (PFT) which revealed normal spirometry and mildly reduced diffusing capacity.  

Thereafter, the examiner reviewed the claims file and opined that the Veteran did not meet the four criterion for the diagnosis of asbestosis.  Specifically, the Veteran's chest X-ray did not reveal the presence of interstitial changes with pleural plaques.  Also, on examination  of the Veteran's lungs, there were no dry crackles present.  Furthermore, PFT revealed normal spirometry and mildly reduced diffusing capacity.

The examiner noted that a review of medical literature shows that asbestosis is an inflammatory condition of the lungs that can cause shortness of breath, coughing, and eventually scarring of the lungs that makes it hard to breathe.  Specifically, the examiner noted that a patient must meet four of the criteria below to warrant a diagnosis of asbestosis:

1)  Known exposure (it is not enough to be in a building with asbestosis, there has to be some breach, i.e., cracked and peeling walls, etc.)
2) Restrictive lung disease on PFTs with a Total Lung Capacity of less than 80 percent (not just DLCO of less than 74 percent).  DLCO just tells there is a mismatch between inspiration and expiration which is present with emphysema also.
3) Dry crackles on examination.
4) Interstitial changes on chest X-ray, i.e., pleural plaques.

The Board accords great probative weight to the May 2012 VA examination and opinion that failed to reveal a current lung disorder related to asbestos exposure as the VA examiner based his conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no contrary medical opinion of record.  

In this regard, the Board notes that the Veteran has contended on his own behalf that he has a lung disorder related to his asbestos exposure during his military service.  However, the Board accords his statements regarding the presence of a lung disorder, to include asbestosis, no probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of the diagnosis and etiology of an asbestos-related lung disorder involves a medical subject concerning an internal physical process that extends beyond an immediately observable cause-and-effect relationship.  Specifically, as discussed by the May 2012 VA examination, a diagnosis of an asbestos-related lung disorder requires the administration and interpretation of specialized testing such as PFTs and X-rays. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements regarding the diagnosis and/or etiology of his alleged lung disorder are accorded no probative weight.

For the foregoing reasons, the Board finds that the claim for service connection for a lung disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for a lung disorder manifested by shortness of breath is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


